Exhibit 99.1 Contact:Michael R. Sand, President & CEO Dean J. Brydon, CFO (360) 533-4747 www.timberlandbank.com Timberland Bancorp EPS Increases to $0.24 for First Fiscal Quarter of 2015 Increases Dividend to Common Shareholders by 20% HOQUIAM, WA – January 26, 2015 - Timberland Bancorp, Inc. (NASDAQ: TSBK) (“Timberland” or “the Company”) today reported net income of $1.73 million, or $0.24 per diluted common share, for the first fiscal quarter ended December 31, 2014.This compares to net income to common shareholders of $1.65 million, or $0.23 per diluted common share, for the quarter ended September 30, 2014, and net income to common shareholders of $1.41 million, or $0.20 per diluted common share, for the quarter ended December 31, 2013. Timberland’s Board of Directors also announced an increase in the quarterly cash dividend to common shareholders to $0.06 per common share, payable on February 27, 2015 to shareholders of record on February 13, 2015. First Fiscal Quarter 2015 Highlights (at or for the period ended December 31, 2014, compared to December 31, 2013, or September 30, 2014): · Earnings per diluted common share for the current quarter increased 20% to $0.24 from $0.20 for the comparable quarter one year ago and 4% from $0.23 for the preceding quarter; · Quarterly cash dividend to common shareholders increased 20% from $0.05 per common share to $0.06 per common share and will be paid on February 27, 2015 to shareholders of record on February 13, 2015; · Net interest margin for the current quarter increased to 3.88% from 3.78% for the comparable quarter one year ago and 3.86% for the preceding quarter; · Total delinquent and non-accrual loans decreased 7% during the current quarter and 28% year-over-year; · Other real estate owned (“OREO”) and other repossessed assets decreased 10% during the current quarter and 34% year-over-year; · Troubled debt restructured loans (“TDRs”) on accrual status decreased 27% during the current quarter and 32% year-over-year; · Net loans receivable increased by $7.8 million during the quarter; and · Book value and tangible book value per common share increased to $11.95 and $11.15, respectively, at quarter end. “We are pleased with the continuing improvements in the Company’s financial results in what continues to be a challenging interest rate environment,” stated Michael R. Sand, President and CEO.“We are also pleased to announce an increase in the quarterly dividend based on the Company’s ongoing profitability and strong capital position.” Capital Ratios and Asset Quality Timberland Bancorp remains well capitalized with a total risk-based capital ratio of 15.12%, a Tier 1 leverage capital ratio of 10.72% and a tangible capital to tangible assets ratio of 10.56% at December 31, 2014. Reflecting continued improvement in asset quality, no provision for loan losses was required for the quarters ended December 31, 2014, September 30, 2014 and December 31, 2013.Net charge-offs for the current quarter decreased to $105,000, from Timberland Fiscal Q1 Quarter January 26, 2015 Page 2 $136,000 for the preceding quarter and $391,000 for the comparable quarter one year ago.The non-performing assets to total assets ratio improved to 2.68% at December 31, 2014 from 2.94% three months earlier and 3.97% one year ago. Non-accrual loans decreased to $10.8 million at December 31, 2014, from $10.9 million at September 30, 2014 and $14.1 million at December 31, 2013.The non-accrual loans at December 31, 2014 were comprised of 37 loans and 26 credit relationships.By dollar amount per category: 45% are secured by residential properties; 40% are secured by land; 13% are secured by commercial properties; and 2% are secured by residential construction projects.Total delinquent loans (past due 30 days or more) and non-accrual loans decreased 7% to $12.8 million at December 31, 2014, from $13.7 million at September 30, 2014 and decreased 28% from $17.8 million one year ago. OREO and other repossessed assets decreased 10% to $8.2 million at December 31, 2014, from $9.1 million at September 30, 2014 and decreased 34% from $12.5 million at December 31, 2013.At December 31, 2014 the OREO portfolio consisted of 37 individual properties.The properties consisted of 23 land parcels totaling $3.9 million, four commercial real estate properties totaling $2.2 million, nine one- to- four family homes totaling $2.0 million and one multi-family property with a book value of $142,000.During the quarter ended December 31, 2014, five OREO properties totaling $900,000 were sold for a net gain of $33,000. Balance Sheet Management Total assets increased by $4.3 million to $749.9 million at December 31, 2014 from $745.6 million at September 30, 2014.The increase was primarily due to a $7.8 million increase in net loans receivable and a $2.2 million increase in CDs held for investment.These increases to total assets were partially offset by decreases in total cash and cash equivalents, investment securities and OREO and other repossessed assets. Liquidity as measured by cash and cash equivalents, CDs held for investment and available for sale investments securities was 16.5% of total liabilities at December 31, 2014, compared to 16.8% at September 30, 2014, and 15.8% one year ago. Net loans receivable increased $7.8 million to $573.6 million at December 31, 2014, from $565.8 million at September 30, 2014.The increase was primarily due to a $4.5 million increase in one- to four-family loans, a $2.4 million increase in commercial business loans, a $759,000 increase in commercial real estate loans, a $756,000 increase in construction loans, a $587,000 increase in consumer loans and a $584,000 decrease in the undisbursed portion of construction loans in process.These increases to net loans receivable were partially offset by a $956,000 decrease in land loans and a $783,000 decrease in multi-family loans. Timberland Fiscal Q1 Quarter January 26, 2015 Page 3 LOAN PORTFOLIO December 31, 2014 September 30, 2014 December 31, 2013 ($ in thousands) Amount Percent Amount Percent Amount Percent Mortgage Loans: One-to four-family $ 17
